NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ANTWAIN JEVAR MCCLAIN, Appellant.

                             No. 1 CA-CR 22-0004
                              FILED 10-04-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2021-118300-001
               The Honorable Rosa Mroz, Judge Deceased

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                           STATE v. MCCLAIN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Cynthia J. Bailey and Judge D. Steven Williams joined.


S W A N N, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Antwain Jevar McClain’s
misdemeanor convictions and sentences. Neither McClain nor his counsel
identify any issues for appeal. We have reviewed the record for
fundamental error. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We find none.

¶2            At a bench trial, the state presented evidence that on the
evening of May 16, 2021, McClain approached another man from behind
and struck him in the face with an open, ring-clad hand, causing a
laceration. When uniformed police responded to the scene, McClain told
an officer that he had argued with the other man. McClain cooperated as
the officer handcuffed him and asked him to sit on a curb. But when told
that he was under arrest, McClain refused to comply with the officer’s
instruction to move to a patrol car. He verbally indicated that he would not
move, and then reclined and made his body dead weight. As officers
waited for backup to help them transport McClain, they searched him.
During the search, McClain jerked his body repeatedly, lunged his head at
one officer’s thigh, and tried to kick and bite another officer. McClain
verbally confirmed during the interaction that he was trying to bite the
officer.

¶3             The superior court denied McClain’s motion for a judgment
of acquittal. The court found McClain guilty of misdemeanor assault under
A.R.S. § 13-1203(A)(1) and misdemeanor resisting arrest under A.R.S. § 13-
2508(A)(1), and sentenced him to concurrent jail terms equal to his twenty-
two days of presentence incarceration.

¶4           We detect no fundamental error. The state presented
eyewitness testimony that McClain struck and injured another person, and
body camera footage confirmed the police officers’ testimony that as they
arrested McClain for the assault, he attempted to use physical force against
them. That evidence was sufficient to support McClain’s convictions under


                                      2
                            STATE v. MCCLAIN
                            Decision of the Court

A.R.S. §§ 13-1203(A)(1) and -2508(A)(1). McClain waived a presentence
report and elected not to speak at sentencing. The court stated on the record
the evidence and factors it relied on in imposing McClain’s sentence, and it
imposed legal jail terms under §§ 13-1203(B), -2508(B), and
-707(A)(1).

¶5            We affirm. After the filing of this decision, defense counsel’s
obligations pertaining to McClain’s representation in this appeal have come
to an end. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Defense counsel
must only inform McClain of the outcome of this appeal and his future
options, unless counsel’s review discloses an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Id.
McClain has 30 days from the date of this decision to proceed with a
petition for review. Ariz. R. Crim. P. (“Rule”) 31.21(b)(2)(A). On this
court’s own motion, McClain has 30 days from the date of this decision to
file a motion for reconsideration. See Rule 31.20(c). A timely motion for
reconsideration will extend the deadline to file a petition for review. See
Rule 31.21(b)(2)(A).




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        3